Citation Nr: 0411587	
Decision Date: 05/04/04    Archive Date: 05/14/04

DOCKET NO.  02-15 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of overpayment of non-
service-connected disability pension benefits in the 
calculated amounts of $3,340.00, $32,479.58, and $5,050.00.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel
INTRODUCTION

The veteran had active service from March 1953 to October 
1958.  He has also been found to have a period of 
"constructive enlistment" from September 1960 to April 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2001 decisions by the 
Committee on Waivers and Compromises (Committee) at the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board notes that the veteran's September 2002 substantive 
appeal included a request for a Board hearing in Washington, 
DC.  However, on the date of the hearing scheduled in March 
2004, the veteran indicated that he was unable to attend.  
Therefore, the hearing request is considered withdrawn.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will contact you if 
further action is required on your part.


REMAND

There shall be no recovery of overpayments of VA benefits if 
it is determined that recovery would be against equity and 
good conscience.  38 U.S.C.A. § 5302(a) (West 2002); 
38 C.F.R. § 1.962 (2003).  However, any indication of fraud, 
misrepresentation, or bad faith on the part of any person 
having an interest in waiver of recovery of the overpayment 
will preclude waiver.  38 U.S.C.A. § 5302(c); 38 C.F.R. 
§§ 1.963(a), 1.965(b).

The Committee has denied the veteran's requests for waiver of 
recovery of overpayment of non-service-connected disability 
pension benefits.  It has issued three separate decisions 
addressing the calculated amounts of overpayments of 
$3,340.00, $32,479.58, and $5,050.00.  With respect to each 
overpayment, the Committee determined that waiver of recovery 
was precluded because bad faith or misrepresentation by the 
veteran resulted in creation of the debt.  Concerning the 
first overpayment, the Committee found that the veteran 
failed to report unearned income for the 1998 calendar year.  
For the second overpayment, it determined that the veteran's 
spouse had been in receipt of Social Security disability 
benefits from September 1990, based on outside information it 
received, which the veteran failed to report.  Finally, for 
the third overpayment, the Committee determined again that 
the veteran's spouse had been receiving Social Security 
disability benefits from September 1990, instead of from 
January 2001 as the veteran reported in his January 2001 
Improved Pension Eligibility Verification Report (EVR).    

Historically, the RO awarded the veteran non-service-
connected disability pension benefits in a November 1986 
rating decision.  Review of the claims folder reveals that 
the veteran submitted income information via a Statement of 
Income and Net Worth, a Financial Status Report (FSR), or EVR 
from March 1987 through June 1994.  However, the claims 
folder contains no EVR or other form reporting the veteran's 
income until a FSR was received in July 2000.  The next EVR 
of record was received in January 2001.  The Board 
acknowledges that the EVRs submitted in 1991, 1992, 1993, and 
1994 do not include income from Social Security benefits for 
the veteran's spouse.  The July 2000 FSR and the January 2001 
EVR do include this Social Security income, as well as other 
income for the veteran's spouse.  

During the November 2001 personal hearing, the veteran 
related that VA did not send him an EVR every year starting 
in 1995 or 1996.  Generally, a veteran is required to 
complete an EVR every year in order to continue receiving 
pension benefits.  See 38 C.F.R. § 3.277 (eligibility 
reporting requirements).  The Decision Review Officer 
presiding over the hearing explained that VA had determined 
that certain veterans, i.e., those veterans who receive a 
constant benefit such as Social Security benefits, might not 
have to submit a yearly EVR; instead, each year, VA sent 
these veterans a letter explaining, among other things, the 
need to report any changes in income and providing a form on 
which to report medical expenses.  See id.  However, there is 
no such letter to the veteran in the claims folder for any 
year after his last EVR in 1994 and no evidence of the 
veteran's responses to these letters.  Absent a complete 
picture as to the income information submitted by the veteran 
or the notice VA provided to the veteran concerning his 
obligation to report income, the Board is unable to make an 
informed determination as to fraud, misrepresentation, or bad 
faith.  Accordingly, the Board finds that a remand is needed 
so that the Committee can assemble the documents necessary to 
support any such determination.

The veteran's correspondence of June 2001 generally 
challenges the amounts of the debts charged to him.  See 
38 C.F.R. § 1.911(c) (right to dispute amount or existence of 
debt); VAOPGCPREC 6-98.  The Board's review of the file finds 
that the explanations provided as to creation and amounts of 
the overpayments in question are inadequate for purposes of 
appellate review.  For example, the second and third 
overpayments, discussed above, appear to have been created 
based on the same omitted information (i.e., the spouse's 
income from Social Security benefits) and to cover 
overlapping time periods.  

Similarly, it is noted that the Committee issued a decision 
in November 2000 in which it denied waiver of recovery of 
overpayment of pension benefits in the amount of $4,994.00.  
This overpayment was created when the veteran failed to 
report his spouse's earned income in 1997, which resulted in 
the RO's termination of the veteran's pension benefits 
effective from February 1, 1997 until March 1, 1998.   
Subsequently, the RO retroactively amended the veteran's 
pension benefits effective from September 1, 1990 and again 
from March 1, 1998, as well as other award changes.  It is 
unclear whether the overpayment created by these changes took 
into account the $4,994.00 overpayment previously created for 
an inclusive time period.  The Board also notes that the RO's 
source of information concerning receipt of this unearned 
income is not stated.  The RO's May 2001 letter to the 
veteran refers to a February 2001 letter asking the veteran 
to clarify this matter.  This February 2001 letter might 
contain relevant information as to the source of the 
determination as to unearned income, but it is not of record.   

In addition, the Board observes that the claims folder 
contains only one notice of overpayment, issued to the 
veteran in February 2001, for the amount of $9,649.00.  See 
38 C.F.R. § 1.911(d) (requirements for notifying a debtor of 
a debt to VA).  This amount does not correspond in any way, 
so far as the Board can tell from the available record, to 
any of the overpayments addressed in the Committee's November 
2001 waiver decisions.  Thus, the Board finds that a 
comprehensive paid-and-due audit of benefits since September 
1, 1990, is necessary before proceeding to adjudicate the 
appeal.   

Accordingly, the case is REMANDED for the following action:

1.  The Committee should locate any 
letters sent to the veteran from 1994 to 
2000 in lieu of an EVR that explained his 
obligation to report changes in income.  
The Committee should also locate the EVRs 
submitted for the period between June 
1994 and January 2001, or any other 
document, such as FSRs or Statement of 
Income and Net Worth, submitted during 
that period, in which the veteran 
provided income information to VA.  These 
documents, or copies thereof, must be 
associated with the claims folder.    

2.  The Committee should conduct a paid-
and-due audit of the veteran's non-
service-connected disability pension 
benefits from September 1, 1990 to the 
present.  The report of the audit should 
include a total amount of overpayment 
calculated.  The report should be 
associated with the claims folder.  

3.  After completing any additional 
necessary action, the Committee should 
readjudicate the veteran's claim for 
waiver of recovery of overpayment of non-
service-connected disability pension 
benefits.  If the disposition remains 
unfavorable, the Committee should furnish 
the veteran and his representative a 
supplemental statement of the case, which 
must include a detailed explanation of 
the information used in determining the 
relevant income information, including 
information not obtained from the 
veteran, i.e., income verification match 
information or documents.  The veteran 
and his representative must be afforded 
the applicable opportunity to respond.    

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


